The plaintiff in error, hereinafter called defendant, was convicted in the county court of Garfield county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
Judgment was entered November 16, 1929, at which time defendant was given 80 days to file his appeal in this court. The appeal was lodged in this court February 13, 1930, more than 80 days after the judgment was rendered. Extensions of time were allowed in which to make *Page 43 
and serve case-made, but no extension of time was ever made in which to file the appeal in this court. An extension of time to make and serve case-made does not automatically extend the time to file appeal. The appeal not having been filed within the time fixed, this court does not acquire jurisdiction. Aubrey v. State, 38 Okla. Crim. 271, 260 P. 783, and cases cited therein.
The appeal is dismissed.